DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 11 were amended in the response filed on 4/7/2022.  Claims 3, 5, 6, 10, and 17, previously withdrawn as a result of a species restriction requirement (see p. 2 of the OA dated 1/7/2022), are hereby rejoined and fully examined for patentability. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-13, 16-18, and 20 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 Response to Amendments/Arguments
Applicant’s amendments and arguments, see p. 11, filed 4/7/2022, with respect to the 35 USC 103 rejection of claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 4503250 (‘250) in view of Ahlers and US 5491263 (‘263) have been fully considered and are persuasive.  See p. 12-17 of the OA dated 1/7/2022.  The Applicant argues that the prior art does not teach forming TETA (triethylenetetramine) from EDA (ethylene diamine) and/or DETA (diethylenetriamine); PIP (piperazine) and/or AEP (aminoethylpiperazine); and MEA (monoethanolamine) and/or AEEA (aminoethylethanolamine). See [0054] of the specification as filed for definitions of abbreviations.  This argument is persuasive.  Though ‘250 and ‘263 teach that the claimed reaction is known to predictably produce linear or non-linear higher ethyleneamines from linear or non-linear starting materials respectively, neither reference teaches carrying out the reaction on a mixture of both linear and non-linear starting materials (amine-functional compound and ethanolamine functional compound).  Ahlers was cited provide motivation to include both linear and non-linear starting materials in a single reaction to produce commercially available TETA which exists as a mixture of the linear compound (L-TETA; 60-70 wt%), cyclic triethylenetetramine (N,N’-bis-(2-aminoethyl)piperazine (DAEP) and N-[1-(2-piperazin-1-yl-ethyl)]-ethane-1,2-diamine (PEEDA), each present in about 10-13 wt %), and branched triethylenetetramine (tris-(2-aminoethyl)-amine-present in 4-6 wt%) (see section 1 on p. 6).  However, Ahlers indicates that the non-linear TETA products are impurities and not desired compounds.  Therefore, though the skilled artisan could utilize the teachings of ‘250 and ‘263 to predictably produce a commercial TETA mixture, there would not appear to be motivation to do so.  Since L-TETA is the more desirable product, then the skilled artisan would use the teachings of ‘250 to produce it directly from linear starting materials. The rejection is withdrawn.
In the interview on 4/26/2022 the Applicant indicated that a supplemental amendment would be filed, however no additional arguments or amendments were received as of 5/2/2022.
Claim Objections
Claims 6, 8, and 11 are objected to because of the following informalities:  
In line 5 of claim 6, the phrase “m is 1, or 2, or 3,” should be deleted and replaced by –m is 1, 2, or 3,--.
In line 2 of claim 8, the indefinite article –a—was inserted before the phrase “straight-chain amine-functional compound--.  
In lines 3-4 of claim 8, the indefinite article –a—was inserted i) before the phrase –non-straight-chain amine-functional compound—and ii) before the phrase –straight-chain ethanolamine-functional compound--.
Claim 11 appears to contain two periods at the end of the claim.  One should be deleted.  See MPEP 608.01(m).
Appropriate correction is required.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-9, 11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10995077 (‘077). 
With respect to claims 1, 2, 4, 7-9, 16, and 17, although the claims at issue are not identical, they are not patentably distinct from each other because the process of claims 1, 3, and 11 of ‘077 can be carried out between mixtures of the claimed straight and non-straight amine-functional compounds and mixtures of straight and non-straight ethanol-amine functional compounds which can produce TETA.  With further respect to claims 11 and 16 see claims 2-4, 10, and 12 of ‘077.  
Allowable Subject Matter
Claims 18 and 20 are allowed for the reasons set forth on p. 17 of the OA dated 1/7/2022. Claims 3, 5, 6, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 1, 2, 4, 7-9, 11, 16, and 17 are rejected for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622